Plaintiff in error was convicted of the offense of selling alcohol to one Charley Rainey. October 9, 1913, judgment was entered in accordance with the verdict. To reverse the judgment an appeal was perfected by filing in this court on January 7, 1914, a petition in error with case-made. Since the appeal was taken and before the final submission of the cause, suggestion of plaintiff in error's death has been called to the attention of the court by his counsel. "In a criminal prosecution, the purpose of the proceedings being to punish the defendant in person, the action must necessarily abate upon his death; and where it is made to appear to the court that a plaintiff in error has died, pending the determination of his appeal, the cause will be abated." (Yota v. State, 10 Okla. Crim. 26, 133 P. 257.)
It is, therefore, adjudged and ordered that all proceedings in this prosecution be abated. The record is remanded with direction to the county court of Pontotoc county to enter its appropriate order to that effect.